Citation Nr: 1746227	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  07-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM) type II.

2.  Entitlement to service connection for hypertension, including as secondary to herbicide agent exposure or a service-connected disability.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 17, 2008.

4.  Entitlement to an initial rating for PTSD in excess of 70 percent from December 17, 2008.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including service in the Republic of Vietnam, for which he was awarded a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this appeal in January 2011 for additional development.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has a current disability of diabetes.

2.  The competent and credible evidence does not show that the Veteran's hypertension was present in service or until many years thereafter.

3.  The competent evidence does not show that the Veteran's hypertension is related to service or to a service-connected disability.

4.  Prior to April 5, 2005, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas due to such symptoms as flattened affect, impaired judgment, depressed mood, impaired impulse control including unprovoked irritability with periods of violence, suicidal ideation, inability to establish and maintain effective relationships, nightmares, exaggerated startle response, and hypervigilance.

5.  From April 5, 2005 to December 18, 2008, the evidence shows that the Veteran's PTSD was manifested by social and occupational impairment with no more than reduced reliability and productivity due to such symptoms as: sleep impairment, flattened affect, depressed mood, anxiety, irritability, difficulty establishing and maintaining effective relationships, nightmares, exaggerated startle response, and hypervigilance.

6.  The evidence shows that the Veteran's PTSD does not produce total social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes are not met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 1154, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Prior to April 5, 2005, the criteria for an initial 70 percent rating, and no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  From April 5, 2005 to December 18, 2008, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

5.  Effective December 18, 2008, the criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

I.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Diabetes Mellitus

The Veteran is seeking entitlement to service connection for DM; however, the Board finds that the preponderance of the evidence does not show a current diagnosis of that disease.

The Veteran has reported a history of DM (e.g., June 2009 VA treatment record) and a VA examination performed by a contract examiner in January 2015 indicated that the Veteran was diagnosed with DM type II on January 6, 2015 (the day of the examination).  The examiner explained:

While his current blood glucose today is within normal parameter[s], he has had a level above 300 mg/dl on prior exam and the diagnosis has been made by me several years ago but for some reason the diagnosis did not stick.  For the claimant's established condition of diabetes mellitus, there is no change in the diagnosis and the condition is currently active.

While this contract examiner refers to a past diagnosis he made, there are no treatment records showing such diagnosis.  Further, the examiner provided a same-day diagnosis date for DM but did not provide an objective basis for the diagnosis, as the Veteran's current blood glucose was within normal parameters.

The Veteran has had ample opportunity to identify private providers or submit treatment records showing a diagnosis of diabetes, including via letters dated in November 2004, September 2005, November 2007, February 2010, March 2010, May 2010, September 2010, January 2011, and April 2015.  In a statement received in June 2015, the Veteran wrote: "I am providing a copy of a medical document stating the earliest date that I have written documentation of having a diagnosis of diabetes mellitus type II."  However, no medical documents were submitted with this letter.  In July 2015, VA notified the Veteran by letter that "there was no copy of the medical evidence as indicated.  Please re-submit this medical evidence for consideration of your claim."  Following this letter, the Veteran's representative submitted multiple appellate briefs and the Veteran submitted unrelated documents, but none of these contained or identified evidence or providers relevant to DM.  

A VA treatment record dated in May 2007 states the Veteran was seen for "follow-up of NON-DIABETIC foot care" and lists a prior medical history (PMH) of "DM x 0 years" (emphasis in original).  In the assessment section, plantar fasciitis was diagnosed and the box for DM II was left unchecked.

A November 2007 VA podiatry treatment record repeated the same description and PMH, but checked the DM II box.  However, in December 2007, less than 3 weeks later, a VA treatment record stated: Patient has an incorrect diagnosis of diabetes.  Reminder [for a retina examination] will inactivate indefinitely until a new diagnosis of diabetes is entered into CPRS."

A VA treatment record dated in November 2008 states: "The patient does not have Diabetes Mellitus.  The previous entry of Diabetes Mellitus was incorrect.  DM diagnosis is not appropriate for this patient.  Reminder [for diabetic foot exam] will inactivate indefinitely."

The Veteran reported to a June 2011 VA diabetes examiner that he had onset of DM in 2007, when he had a problem with borderline blood sugar tests.  He reported he was treating with diet alone.  His fasting blood glucose test was 120 mg/dl and a two-hour glucose test was ordered but the Veteran never completed the test.  The examiner opined that the Veteran does not have diabetes, but instead diagnosed "impaired fasting glucose."

A September 2012 VA treatment record lists all 20 of the Veteran's "active problems" in the VA system, and DM was not included.  In the "past history" section of the record, the Endocrine section specifically notes "no diabetes."  Similarly, a March 2014 record contains a list of more than 40 active and inactive problems in the VA system, and diabetes is not included.

A VA treatment record dated in October 2014 notes: "Patient states he is diabetic but takes no medication for DM and does not monitor at home."  The next day, the same VA physician completed an addendum stating: "Diabetes diagnosis does not have strong documentation."

An April 2015 VA examiner found that while there had been a 2008 diagnosis of DM recorded, he concluded "there is no data in support of diagnosis of diabetes mellitus."  He supported this opinion with the explanation that the Veteran was not taking any medication for DM and after reviewing the last two years of labs, his fasting glucose has been within normal limits and hemoglobin A1C was below 6.

The Board finds that the June 2011 and April 2015 VA examiners' opinions that the Veteran does not meet the criteria for a diagnosis of DM are supported by medical explanations for their findings (lab tests) and are consistent with the evidence of record; namely years of VA treatment records that show the Veteran reports a history of DM that is not confirmed by testing or medical evaluation.  The Board thus finds these opinions probative.

Conversely, the January 2015 VA contract examiner supported his finding that the Veteran meets the criteria for diabetes with a blood sugar reading that does not show diabetes and a vague reference to a prior diagnosis and glucose reading that are not supported by the record.  The Board thus finds this opinion is not probative.

The Veteran has consistently reported that he has a history of DM.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.  The Veteran's assertions have been merely conclusory, stating simply that he has been diagnosed with diabetes, but providing no documentation or evidence to support this assertion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of diabetes mellitus is complex in nature, requiring diagnostic blood testing and falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n4.  There is no indication that the Veteran possesses the medical knowledge to diagnose DM.  Therefore, while the Veteran is competent to describe his symptoms, he is not competent to diagnose DM.  The Board thus finds that the Veteran's lay evidence is insufficient to establish a current disability.

The Board finds that the probative opinions against a current diagnosis outweigh the evidence in favor of a current disability.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence does not show that the Veteran has been diagnosed with DM at any time since service.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Hypertension

Service connection may be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1110, 1112 (2016); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran contends that his currently diagnosed hypertension had its onset in service and has continued to the present.  Alternately, he claims that the hypertension was caused or aggravated by his service-connected coronary artery disease (CAD) and/or PTSD.

Regulations require that hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).  Hypertension is defined by regulation as diastolic blood pressure predominantly 90mm or greater.  Id.

STRs do not show a diagnosis of hypertension in service.  A January 1968 entrance examination showed blood pressure at 130/80 and both the examination report and report of medical history (RMH) were negative for any high blood pressure or vascular notations.  At the separation examination in September 1969, blood pressure was normal at 108/70 and vascular/heart systems were noted to be normal.  There are no other blood pressure readings in the STRs and no notations of high blood pressure.  Thus, the STRs do not confirm hypertension by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

Post-service, private treatment records provide the earliest date of diagnosis for hypertension as November 2003.  A December 2003 treatment record notes that the Veteran was recently diagnosed and prescribed medication for high blood pressure.

A June 2004 VA treatment record shows the Veteran was referred for high blood pressure.  He had seen a private doctor a few months ago for this, but he didn't remember the doctor and didn't realize he was supposed to continue medication.  His blood pressure was 173/89 and he was assessed with uncontrolled blood pressure due to noncompliance.  He was prescribed medication for blood pressure.  

In September 2004, he returned with pressure at 170/90 and 180/100 and was described as hypertensive.  He had a severe headache and eye pain/pressure since having an argument at work that morning.  He felt very anxious and upset.  He was assessed with hypertensive crisis and was hospitalized, where coronary artery stenosis was diagnosed.  An October 2004 treatment record shows that his blood pressure was still uncontrolled "due to being so upset and anxious."  His blood pressure was at 162/94 and he was advised to rest for three days to try to control the blood pressure.  A few weeks later, a VA treatment record shows a diagnosis of hypertension.  VA and private treatment records show continued diagnosis and treatment for hypertension to the present.

The Veteran contends that he had hypertension in service, stating in a January 2005 submission that "ever since I returned from combat duty . . . I have had . . . high blood pressure."  In a July 2008 VA optometry note he reported that he had a 31 year history of hypertension.  At a January 2015 VA examination, he reiterated that hypertension symptoms began in 1968 in Vietnam and have stayed the same.

The Veteran served in combat and is entitled to the presumption under 38 C.F.R. § 3.304(d) that satisfactory lay or other evidence is sufficient proof of service connection for a disease or injury alleged to have been incurred in or aggravated by combat service, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the absence of an official record.  However, that presumption "may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C. § 1154(b).  Also, the presumption afforded under 38 U.S.C.A. § 1154  (b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Stated differently, competent evidence of a current disability and of a nexus between service and a current disability is still required.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 38 C.F.R. § 3.304 (1996).  Here, the Veteran has stated that he had hypertension in service but the contemporaneous medical evidence affirmatively shows that the Veteran did not meet the criteria for a diagnosis of hypertension in service.  Thus, the Board finds that the combat presumption is rebutted.

Similarly, the Veteran's lay statement is the only evidence supporting a finding that the Veteran's hypertension manifested to a degree of 10 percent within one year from the date of termination of such service for the purpose of the chronic disability presumption under 38 C.F.R. §§ 3.307, 3.309.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the earliest medical evidence of hypertension is dated in 2003, more than thirty years after separation from service, and the December 2003 private treatment record clearly states it is a recent diagnosis.  Because it contradicts the other evidence of record, the Board does not find the Veteran credible as to onset.

In June 2011, a VA examiner opined that it is less likely than not that the Veteran's hypertension was caused by military service, because there is no evidence of hypertension in service and nearly 35 years passed between separation from service and diagnosis.  The examiner also opined it was less likely than not that the hypertension was caused or aggravated by PTSD or CAD because he found no evidence that either of these diseases are a cause for aggravation for hypertension.  He cited to medical literature in support of these opinions.

There is no medical evidence linking the Veteran's current hypertension to any incident of service, or to any service-connected disability.  However, the Veteran has contended otherwise.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, 601 F.3d at 1278.  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

Here, the Veteran is not competent to identify the medical condition of hypertension.  Hypertension is diagnosed by blood pressure readings taken two or more times on at least three different days.  There is no evidence that the Veteran has the requisite medical knowledge to administer such a test or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran is not competent to testify that he had hypertension in service or within a year of separation.  Similarly, he is not competent to opine on the etiology of her current hypertension.  The questions regarding the potential relationship between the Veteran's hypertension and service, PTSD, and CAD are complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The record does not indicated that he possesses the medical knowledge to attribute hypertension to any specific instance of her military service or to a service-connected disability.  Therefore, while the Veteran is competent to describe his symptoms, he has offered only conclusory statements and is not competent to diagnose himself or to opine on the complex medical question of etiology.  The Board thus finds that the Veteran's lay evidence is insufficient evidence of a diagnosis or to establish etiology.

In summary, there is no competent and credible evidence 1) suggesting a connection between hypertension and service, or 2) showing manifestations or symptoms attributable to hypertension during service or until many years after discharge from service, or 3) showing a connection between hypertension and service-connected PTSD or CAD.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert.

II.  Initial Higher Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated 50 percent disabling prior to December 18, 2008, and 70 percent disabling thereafter.  He contends that throughout the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  As explained below, the Board finds a higher rating is warranted prior to April 5, 2005, but not thereafter.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition to PTSD, VA treatment records and examination reports show the Veteran has also been assessed during the appeal period with major depressive disorder (MDD), alcohol abuse in sustained full remission, dysthymic disorder, and generalized anxiety disorder (GAD) with panic attacks, in remission.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (which requires that reasonable doubt on any issue be resolved in the Veteran's favor) dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 2005 and 2012 VA examiners separated the effects of PTSD from the other diagnoses, to some extent.  The Board will assign any un-attributed signs and symptoms to the Veteran's PTSD.

Under DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Prior to April 5, 2005

The Board finds a higher rating of 70 percent is warranted for this period because the evidence shows deficiencies in the areas of work, mood, and family relations, or "most areas."

The Veteran sought mental health treatment for the first time at a Vet Center in March 2004.  He and his wife reported that when he was in a rage he destroyed property (large appliances, walls), threatened his wife, and threw her out to sleep in an outbuilding.  His wife reported he was detached from her and she was giving their marriage second thoughts if he did not change his behavior.  In May 2005, he reported past suicidal ideation and was found to have "severe PTSD."

He was first seen for VA mental health treatment in October 2004.  He reported past suicide attempts and current suicidal and homicidal thoughts "with no active plans to hurt self or others at this time."  He reported nightmares.  He and his wife described his violence as: "I get impatient and throw things," mistreated his wife, threatened his wife with physical violence, and threw things in the trash, resulting in her feeling that she cannot approach him when he is angry.  His wife felt stress and was finding it "extremely difficult to cope with his violent behavior."  The VA provider found his judgment and insight to be poor-to-fair, and assigned a GAF score of 42.

The Board finds that the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas due to such symptoms as impaired judgment, depressed mood, impaired impulse control including unprovoked irritability with periods of violence, suicidal ideation, inability to establish and maintain effective relationships, nightmares, exaggerated startle response, and hypervigilance.

A higher rating of 100 percent is not warranted because the Veteran was not totally socially or occupationally impaired during this period.  Though he stated he had left his job four times due to being stressed, he was employed full time as a postal carrier and reported that work helped and kept him busy.  While the Veteran was unable to maintain an effective relationship with his wife due to violence and anger, she came to his appointments and was supportive in his treatment and he expressed a desire not to lose this marriage as he had lost prior marriages.  Thus, he was not totally socially impaired.  Moreover, his symptoms were not of the severity, frequency, or duration of the type warranting a 100 percent rating.  On the contrary, he denied delusions or hallucinations; did not show grossly inappropriate behavior; was not in persistent danger of hurting himself or others; was able to perform activities of daily living, was groomed and clean and fully oriented; and had no memory loss for names of close relatives, his own occupation, or his own name.

The Board thus grants a rating of 70 percent, but no higher, prior to April 5, 2005.  

April 5, 2005 to December 18, 2008

After beginning mental health treatment, the evidence shows improvement in the areas of mood and family relations; namely, the absence of suicidal ideation and an improved relationship with his wife.  As a result, the Board does not find a higher rating of 70 percent is warranted for this period, because the evidence does not show deficiencies in most areas.  As the analysis turns on the Veteran's level of occupational and social impairment in the areas of work, family relations, judgment, thinking, and mood, the Board will organize its analysis around these areas.

Work

The evidence does show a deficiency in the area of work during this period.  The Veteran was employed as a postal worker through October 27, 2008.  In a June 2015 rating decision, VA granted entitlement to a total disability rating based on individual unemployability (TDIU), effective October 28, 2008, due to "evidence of record showing your PTSD and heart condition impact your ability to work."

At the May 2005 VA examination, the Veteran reported he had quit his job as a post officer at least four times as a way of handling despair and that he had frequent problems with supervisors and coworkers.  The examiner found difficulty establishing effective work relationships.

In January 2006 the Veteran reported being moved to a different post office because of problems with his supervisor.

At the November 2007 VA examination, he reported that over the last year, he had "lost no time from work for symptoms of PTSD.  He has lost time from work for scheduled appointments with the VA."  The examiner found that "this Veteran is working full-time and enjoys his work."  He opined that the effects of PTSD on the Veteran's occupational functioning have diminished because "he is on medication on a continuous basis for his PTSD symptoms."  Signs and symptoms decreasing his work efficiency, such as argumentativeness and defensiveness, were transient or mild.  "He is able to perform his occupational tasks and has been working full-time without interruption."

In November 2008, the Veteran filed a claim for Social Security disability, asserting that he stopped working on October 27, 2008 because of PTSD and hearing loss in his right ear.  When asked to explain how his condition affected his ability to work, he wrote, "I can get irritated very easily, I freak out and lose it, my hands shake, I am worn out."  He reported that his symptoms first interfered with his ability to work on October 27, 2008 and he became unable to work on that day.

Judgment and Thinking

The record shows no deficiencies in the areas of judgment or thinking due to PTSD.  In April 2005, May 2005, January 2006, July 2006, December 2006, and November 2007, his affect was generally appropriate and his speech was logical, coherent, and relevant.  He denied any hallucinations or delusions.  His memory was intact and he was oriented times three.  Exceptions occurred in in May 2005 when his affect was restricted and July 2006 when his judgment was noted to be poor.

The May 2005 VA examiner described obsessional behaviors as constantly checking doors and windows and being cautious with people, but found thought processes to be normal and without impairment.  The Veteran reported a possible hallucination but the examiner did not find it to be a frank hallucination but rather a religious episode.  The Veteran had some concentration problems but no difficulty understanding simple or complex commands and there was only occasional interference in activities of daily living.

The November 2007 VA examiner noted that the Veteran assumed all the routine responsibilities of his own self-care.  He found no impairment of thought processes or the ability to communicate.  Speech was unpressured with normal flow and rate, with good prosody and modulation.  There were no irrelevant, illogical, or obscure speech patterns noted.  Long term memory was good and while he was occasionally forgetful in the short term and had to write himself a note, his memory did not cause any problems.  The Veteran denied obsessional or ritualistic behavior.

Flattened affect, impaired judgment, and impairment of short- and long-term memory are representative of the level of impairment contemplated by a 50 percent rating.  The Board finds that during this stage, the record does not show symptoms of the severity, duration, or frequency reflective of a deficiency in thinking or judgment that would warrant a higher rating (e.g., spatial disorientation; speech intermittently illogical, obscure, or irrelevant).

Family Relations

The rating criteria differentiate between the type and degree of the symptoms, or their effects, that would justify a 50 percent rating (difficulty in establishing and maintaining effective work and social relationships) versus a 70 percent rating (inability to establish and maintain effective relationships).  The Board finds that during this stage, the Veteran still experienced difficulty establishing and maintaining effective relationships but was not unable to do so.

In an April 5, 2005, VA treatment record, the Veteran's wife reiterated the history of frequent angry outbursts and destroying property, but did not report any recent incidents.  At the May 2005 VA examination, the Veteran reported an okay relationship with his spouse and that he maintained a good relationship with his parents and sibling.  However, he had not had contact with his children in 13 years and said he does not get along well with his family.  The examiner found difficulty establishing effective social relationships and diminished social activities.

In a January 2006, July 2006, and December 2006 VA psychiatry progress notes, the Veteran reported isolating from others and avoiding conversations relating to war.

At the November 2007 VA examination he reported he was discouraged with people being selfish and not being understanding of others' problems.  He stated that he likes to be by himself and had "always been a loner and isolated and that this is without change."  He had been married to his wife for 15 years and described the relationship as good, healthy, and loving.  He reported that they get along well and enjoy each other's company.  Outside of his immediate family, he had no friends and did not care to have social relationships with other people.  The examiner found: "He functions well in his family role as husband.  Social and interpersonal relationships are confined to his family and his recreational and leisure pursuits [fishing, reading the Bible, meditating, reading, watching television] are primarily solitary."  The examiner concluded that there are "mild symptoms and some difficulties in social or occupational functioning, but generally, he is functioning well and has some meaningful, interpersonal relationships."

This evidence shows that the Veteran's relationship with his wife improved over time and that, while there was some difficulty establishing and maintaining effective relationships, there was no inability to do so.

Mood

The rating criteria differentiate between the type and degree of the symptoms, or their effects, that would justify a 50 percent rating (panic attacks more than once a week, disturbances of motivation and mood) versus a 70 percent rating (suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene).

An April 5, 2005, VA treatment record noted the Veteran had thoughts of death but denied any current suicidal or homicidal ideation.  At the May 2005 and November 2007 VA examinations, and in a January 2006 VA treatment record, the Veteran denied any suicidal or homicidal ideation, and there are no reports of suicidal ideation during this stage.  There was no problem with hygiene reported or observed during this period.

An April 5, 2005, VA treatment record noted the Veteran anxious, restless, and easily angered.  He was prescribed medication for mood beginning this date.

The May 2005 VA examiner diagnosed MDD, recurrent, severe, in partial remission in addition to PTSD.  The Veteran's mood was very depressed, sad, and sullen.  He denied panic attacks but reported hypervigilance and exaggerated startle response.

In a July 2005 VA treatment record shows the Veteran was feeling down, but the intensity of his PTSD symptoms was at 3 out of 5.

In an October 2005 VA treatment record, the Veteran underwent a depression screen with normal results, stating that in the past month he had not been bothered often by loss of interest or pleasure in things usually enjoyed or by feeling down, depressed, or hopeless.  However, in a January 2006 VA psychiatry progress note, he reported anxiety and feeling sad and depressed most of the time.  In July 2006 he continued to feel sad and depressed.  In December 2006 he reported hypervigilance.  At the November 2007 VA examination he denied any panic attacks but reported anxiety symptoms five to six days a week, "without change in severity over the last five to ten years," with symptoms of tense muscles, upset stomach, shortness of breath, and increased heart rate.  He reported being sad most of the time and depressed mood, though the examiner noted that "other signs or symptoms of depression are not present at this time."

The January 2006 VA treatment record noted the Veteran experienced intrusive thoughts and had occasional flashbacks.  New Year's Eve had been particularly difficult because of fireworks.  In a December 2006 VA treatment record, the intrusive thoughts were characterized as occasional.

At the May 2005 VA examination, the Veteran reported that even before service, he was very impatient with people, and that over time his spouses have had to deal with a lot of anger from him.  The record shows violence in the Veteran's past, but there is no evidence or report of violence during this stage.  In January 2006 the Veteran reported angry outbursts at home and with friends and a very low level of tolerance to frustration.  At the November 2007 VA examination he reported being argumentative and defensive and that this was without change from his prior behavior.

The Veteran has nightmares two to three times a week of his service in Vietnam, causing troubled sleep.  See January 2006, July 2006, December 2006 VA treatment records.  At the November 2007 VA examination he reported that the frequency of his nightmares had decreased to once or twice a week, though he still had anxiety and restlessness at night.  His wife reported that the restlessness had improved and "more nights than not, [he] does not have a restless night."  The Veteran stated that he used to sleep two hours per night but "now sleeps at least six hours per night and he awakens rested and refreshed.  This is much improved from his last evaluation."

Chronic sleep impairment is a symptom indicative of a 30 percent rating for PTSD under DC 9411.  While his sleep impairment impacts his daily life, the Board does not find its impact so severe as to constitute a deficiency in mood producing more than reduced reliability and productivity.

The Board finds that the evidence shows disturbances of motivation and mood reflecting a level of impairment contemplated by a 50 percent rating.  The frequency, severity, and duration of symptoms were not so severe as to approximate near-continuous mood disturbance or panic affecting the ability to function independently, appropriately, and effectively, violence, neglect of hygiene or appearance, or suicidal ideation.

Contentions

The Veteran asserted in his July 2007 substantive appeal: "My claimed PTSD should be rated higher.  I have family relations, judgment, thinking, suicidal ideations, obsessional rituals, near-continuous panic and depression, impaired impulse control as unprovoked irritability with periods of violence and inability to establish and maintain effective relationships."  He also contends that the May 2005 VA examination was inadequate because "it took only 5 minutes and only asked one question."

The Veteran is competent to report his symptoms, but this conclusory statement contradicts the evidence of record with respect to judgment, thinking, suicidal ideation, near-continuous panic and depression, violence, and inability to maintain effective relationships, as detailed above.  As to the May 2005 examination, the report contains answers to many questions, the content of which reflect an interview of longer than five minutes.  Therefore, the Board does not find these statements credible.


Summary

The VA treatment record dated April 5, 2005, is the first evidence that the Veteran's mental health treatment was beginning to be effective, resulting in a lower level of social impairment.  The Board finds this record demonstrates the beginning of a distinct time period in which the symptoms of the Veteran's service-connected PTSD warrant a different evaluation than the prior stage.

The Board finds that the evidence does not show deficiencies in most areas during this stage, but only in the area of work.  The severity, duration, and frequency of PTSD symptoms caused no more than reduced reliability and productivity in the areas of family relations, thinking, mood, and judgment.  The Board finds that from April 5, 2005 to December 18, 2008, a rating in excess of 50 percent is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

From December 18, 2008

The evidence does not show that the Veteran's PTSD is productive of total social impairment.  On the contrary, the evidence showed that he maintained a healthy relationship with his wife.  The Veteran does not contend and the evidence does not suggest that he is totally socially impaired.

In a January 2009 psychological evaluation for Social Security Administration purposes, the Veteran reported that he attended VA group therapy regularly.  His difficulties in maintaining social functioning and interaction were "not significantly limited" with the exception of his ability to interact appropriately with the general public, which was found to have a moderate degree of limitation.  His ability to work in coordination with or proximity to others without being distracted by them was not significantly limited.

VA treatment records show that in May 2009 the Veteran's wife administered his medications for compliance and was able to report his symptoms.  In November 2010 he reported that his wife is very caring and supportive.  At a May 2012 VA examination he reported feeling detached from others except his wife, and that it was difficult to be affectionate with others except his grandchildren.

Thus, the evidence dated after December 18, 2008, shows that the Veteran experienced difficulty establishing and maintaining effective relationships but was not unable to do so and his symptoms did not produce total social impairment.  Thus, the Board denies a rating excess of 70 percent.  

GAF Scores

The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application as this appeal had already been transferred and docketed at the Board on August 4, 2014.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).  The DSM-5 eliminated Global Assessment of Function (GAF) scores for several reasons, including conceptual lack of clarity and questionable psychometrics in routine practice.  However, as the DSM-IV applies to this claim, GAF scores assigned to the Veteran will be considered appropriately.

While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  GAF scores are just one component of the Veteran's disability picture, and the Board need not accept a GAF score as probative.  See Bastien v. Shinseki, 599 F.3d 1301, 1305 (Fed. Cir. 2010) ("it is the responsibility of the Board to weigh the evidence, including medical evidence, and to determine where to give credit and where to withhold the same").

The Veteran was assigned GAF scores of 42 (October 2004), 54 (April 2005), 55 (May 2005), 49 (January 2006), 50 (July and December 2006), and 68 (November 2007).

The October 2004 score reflects the more serious symptoms that the Board found sufficient to warrant a higher 70 percent rating.  DSM-IV defines scores of 41-50 as reflecting serious symptoms or functional impairment (e.g., suicidal ideation).

Beginning in April 2005, the scores show generally moderate symptoms, as DSM-IV defines scores of 51-60 as involving moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers).  

The November 2007 GAF score is markedly higher and that VA examiner specifically found that the Veteran's "psychosocial functional status and quality of life are improved since his last examination."  Scores of 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty with some meaningful interpersonal relationships.  This is consistent with the level of impairment described by the examiner.

Based on these definitions, these scores indicate that the Veteran's impairment level improved from serious to moderate to mild during the appeal period.  This is consistent with the Board's findings.

After December 18, 2008, GAF scores were 53 (January 2009), 44 (November 2010), and 48 (December 2010).  These scores reflect less than total social impairment (e.g., few friends) and as such do not change the Board's analysis that the evidence does not show the total social impairment necessary for a 100 percent rating.

There are no additional expressly or reasonably raised issues presented on the record.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Prior to April 5, 2005, a rating for PTSD of 70 percent, but no higher, is granted.

From April 5, 2005 to December 18, 2008, a rating for PTSD in excess of 50 percent is denied.

A rating for PTSD in excess of 70 percent is denied.


REMAND

The Veteran was provided with VA skin examinations in June 2011 and January 2015.  These examinations include opinions addressing onychomycosis, recurrent venous stasis ulcers in the left lower extremity, and Necrobiosis Lipoidica Diabeticorum (secondary to vascular disease).

During the appeal period (which begins in October 2004), treatment records show that he has been diagnosed with other skin conditions, including: dermatitis (May 2005, December 2005, and March 2014 VA treatment records), dermatophytosis (June 2005 VA treatment record), and diffuse hyperkeratosis with subungual hyperkeratosis (September 2005 VA treatment record).

The VA examiners did not address these diagnoses.  Moreover, the Veteran has consistently reported that he began having body rashes and white spots after returning from Vietnam and that they have recurred ever since.  The Veteran's current dermatitis has been described as white spots (December 2005 VA treatment record), but neither examiner addressed whether this may be related to the symptoms the Veteran described in service.

Additionally, the January 2015 VA examiner stated that there is no evidence of onychomycosis in the VA treatment records.  This is inaccurate.  VA treatment records are replete with diagnoses and treatment for onychomycosis (June 2005, December 2005, February 2006, December 2006, January 2007, February 2007, November 2007, March 2014).

The Board finds that in order to adjudicate this claim it is necessary to obtain an addendum opinion addressing all of the skin disabilities present since October 2004 and accurately reflecting the Veteran's history.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran need not be physically re-examined unless an examination is deemed necessary.  Obtain an opinion from an appropriate individual to address the following questions:

a)  Identify all skin disabilities present at any time since October 2004.

b)  For each identified disability, please state whether it is as least as likely as not (i.e., at least a 50 percent probability or greater) that the disability:

1.  Had its onset in service.

2.  Is related to herbicide agent exposure.  (The Veteran is presumed to have been exposed to herbicide agent while serving in Republic of Vietnam.)

3.  Is related to any other incident of service, including environmental conditions in the jungles of Republic of Vietnam.

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


